Motion for leave to reargue motion of September 6, 1960, granted and, upon reargument, the original decision is adhered to. Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before December 5, 1960, with notice of argument for the January 1961 Term of this court, said appeal to be argued or submitted when reached. Motion for an order striking and avoiding all proceedings herein which have been taken subsequent to the filing of the notice of appeal denied, with $10 costs. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.